Citation Nr: 1402160	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion because the September 2010 VA medical opinion is inadequate, as the VA examiner failed to consider the entire record (to include in-service audiometric shifts) when rendering the nexus opinion provided.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA audiologist who conducted the September 2010 examination to render an addendum opinion.  If the September 2010 examiner is available she may conduct a records review and respond to the questions below.  If the September 2010 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA audiological examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination: 



a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his bilateral hearing loss and tinnitus, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.  

c.  While it was concluded that the Veteran's bilateral hearing loss and bilateral tinnitus are not caused by or a result of military noise exposure because the Veteran's hearing was normal at entrance and exit from military service, the Board calls the examiner's attention to the following:  

* In May 1966, an in-service hearing conservation data report shows that the Veteran was primarily exposed to jet noise while working on the flight line and hangar shop.  It was also noted that no hearing protection was worn during that time.  

* In August 1967, a second in-service hearing conservation data report shows jet engine noise exposure while working on the flight line.  There is also a notation of "age" being another source of noise exposure, and this time, ear protection was noted as being worn.  

* In December 1967, a third in-service hearing conservation data report shows noise exposure approximately eight hours a day.  It was reported that he always or frequently wore hearing protection.

* Comparing, the audiometric testing results conducted at the April 1966 enlistment examination; audiometric testing results from the May 1966, August 1967, and December 1967 hearing conservation data reports; and audiometric testing results conducted upon discharge in November 1969, there are auditory threshold shifts in the Veteran's hearing acuity during his military service.  

d.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) Given the Veteran's account and the current lack of contemporaneous medical documentation of bilateral hearing loss and tinnitus from the time of discharge from active service through the present, is there a clinical or medical basis to support the Veteran's assertions.  Please provide a fully reasoned explanation. 

(ii) Was the Veteran's bilateral hearing loss and/or bilateral tinnitus caused by or are they a result of the Veteran's active service, and to also include whether the bilateral hearing loss manifested within one year after discharge from service? 





e.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

f.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


